 1

 2

 3                                 IN THE UNITED STATES DISTRICT COURT
 4                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5

 6

 7    UNITED STATES OF AMERICA,                            Case No.: CR 20–00026 RS
 8                    Plaintiff,                           ORDER CONTINUING STATUS
                                                           CONFERENCE
 9            v.
                                                           Court:           Courtroom 3, 17th Floor
10    DAVID MEDINA-GUERRERO,
11                    Defendant.
12

13
           Based on the foregoing stipulation of counsel and good cause appearing therefor,
14
           IT IS ORDERED that the status conference presently scheduled for March 3, 2020 be
15
     continued to March 17, 2020, and that the time between March 3, 2020 and March 17, 2020 be
16
     excluded under the Speedy Trial Act for effective preparation as well as continuity of counsel. 18
17
     U.S.C. § 3161(h)(7)(A) and (B)(iv).
18

19

20

21                 IT IS SO ORDERED.

22

23   Dated:         2/27/2020
                   ______________
                                                           HONORABLE RICHARD SEEBORG
24                                                         United States District Judge
25

26

27

28

     [PROPOSED] ORDER CONTINUING STATUS CONFERENCE
     MEDINA-GUERRERO, CR 20–00026 RS
                                                       1
